Citation Nr: 0302420	
Decision Date: 02/07/03    Archive Date: 02/19/03

DOCKET NO.  02-10 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to evaluation in excess of 10 percent for low 
back syndrome.

(The issue of entitlement to a rating in excess of 20 percent 
for residuals of a right ankle fracture with traumatic 
arthritis will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

W. Sampson, Counsel




INTRODUCTION

The veteran had active service from June 1978 to May 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for low back 
syndrome and assigned a 10 percent rating.  The veteran 
disagrees with the level of disability assigned.

Historically, the veteran was denied service connection for a 
back condition in a February 1992 decision of the RO, which 
also denied an increased rating for residuals of a right 
ankle fracture with traumatic arthritis.  The veteran 
appealed and these claims were denied by the Board in a 
January 1999 decision.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims (the 
"Court").  By decision dated October 18, 2000, the Court 
granted a joint motion for remand, vacating that part of the 
Board's January 1999 decision which denied service connection 
for a low back disorder and which denied a rating in excess 
of 20 percent for a right ankle disability.  In February 
2001, the Board remanded this case to the RO for additional 
development.  In December 2001, service connection was 
granted for low back syndrome as secondary to the service-
connected disability of residuals of a right ankle fracture 
with traumatic arthritis.  The appeal on the issue of service 
connection for low back disorder has been satisfied.  See 
Holland v. Gober, 10 Vet. App. 433 (1997) (per curiam); 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).  The veteran initiated 
a separate appeal on the issue of the level of disability 
assigned with is the subject of this decision.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  The issue of entitlement 
to an evaluation in excess of 20 percent for residuals of a 
right ankle fracture with traumatic arthritis remains on 
appeal separately and is the subject of a separate Board 
decision being simultaneously dispatched under Board of 
Veterans' Appeals Docket No. 93-00 874.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's low back syndrome is manifested by slight 
limitation of motion and complaints of pain on motion without 
evidence of muscle spasm.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
low back syndrome have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that in September 1979, the 
veteran was injured in a motor vehicle accident.  A few weeks 
later, he complained of low back pain of three-days duration, 
which he attributed to a pulled muscle in the low back.  
Clinical findings were unremarkable, except for paraspinal 
muscular tenderness, and low back pain was assessed.  In July 
1980, he complained of low back pain of six months duration.  
He denied any radicular symptoms.  Chronic low back pain with 
a postural component was assessed.

In a September 1989 letter, J. Arena, M.D. wrote that he saw 
the veteran in his office in August 1989.  The veteran 
complained of pain in his upper and lower back after lifting 
some heavy metal pieces at work in July 1989.  He had had 
pain in his low back for the past 12 years, but had not made 
any medical visits since the military.  He also described 
right ankle fractures and a surgical repair in 1980 which 
produced a right leg considerably shorter than the left and 
caused him to limp since that time.  Currently he had pain on 
a daily basis, interfering with his sleep, and radiating into 
his left foot.  Range of motion of the back was normal.  
There was mild tenderness in the lumbosacral junction.  
Sensation was unimpaired.  X-ray of the lumbosacral spine was 
normal.  The diagnosis was low back syndrome.  It was 
recommended that the veteran be fitted with an insert to 
equalize the leg length discrepancy.

In November and December 1989, private CT scan and MRI of the 
lumbar spine revealed osteophyte spurring, and L5-S1 disc 
protrusion/herniation.  In February 1990, a State Industrial 
Accident Board record indicated that the veteran had filed a 
workers compensation claim for a July 1989 injury.  Private 
hospitalization records reveal that in June 1990, he 
underwent L5-S1 hemilaminectomy, diskectomy, and foraminotomy 
for a left L5-S1 disc herniation.

VA outpatient treatment records show that in July 1992, the 
veteran was being treated for low back pain with back 
exercises and Tylenol.  In May 1994, he was seen for post 
traumatic arthritis and deformity of the right ankle, and 
because of this he had leg pain and some back pain.  He 
received special shoes with a lift on the right shoe which 
helped a great deal.

On VA examination in November 1997, the veteran described his 
history of work injury in 1989 which required surgery for a 
herniated disc.  He stated that this resulted in some 
shortness of the left lower extremity which caused some 
asymmetrical load on his low back and which contributed to 
the lower back problem.  The veteran reported that he was 
employed as a courier.  The examiner noted that the veteran 
related a history of inservice back spasms treated by 
physical therapy.  On examination he walked with a limp on 
the right and had atrophy of the right lower extremity 
compared to the left due to the arthrodesis of the right 
ankle.  He had no difficulty getting on and off the 
examination table and in and out of a chair.  He was able to 
dress and undress without difficulty.  The veteran was asked 
to rate his pain, weakness, fatigability and lack of 
endurance on a scale of 0 to 100 percent, 0 being no symptoms 
and 100 being the worst possible symptoms.  With regard to 
his back, he considered his symptoms to be 85 percent at the 
worse and 45 percent at the least, with 60 percent today 
during the examination.  He had slight paralumbar and 
lumbosacral tenderness.  He could forward flex to 90 degrees 
and extend to 20 degrees with lateral flexion to 25 degrees 
bilaterally.  Impressions included postoperative lumbar 
laminectomy.  X-ray examination of the lumbar spine showed no 
abnormality.  The examiner noted that symptoms of flare-ups 
and effects on function cound not be objectively measured.

On VA examination in August 2001 the veteran reported a 
history of ankle injuries and surgical arthrodesis in 
December 1992 which relieved his constant pain and got him 
back to where he could get around.  Examination showed a one 
inch shortening on the involved right leg due to the 
fractures and surgery, and although the alignment appeared 
good, the veteran had run over his boot severely and had the 
upper part of his boot displaced laterally, which he stated 
had been a problem with his shoes.  He described the July 
1989 injury to his back due to lifting steel on the job which 
caused severe problems with pain extending into the left leg, 
resulting in disc surgery.  Currently, he was working as a 
courier on a contract basis and carried mostly medical 
documents with no heavy lifting.  The examiner noted that the 
veteran stood off balance to the right due to the shortening 
of the right leg, and it took a one inch lift to level his 
pelvis.  He could then flex forward to 30 degrees with some 
back pain but could then further flex to 70 degrees.  He 
could extend to 10 degrees and side tilt to 15 degrees but 
with pain.  Straight leg raising was to 65 degrees on the 
right and 70 degrees on the left, and the knee and ankle 
jerks were active and symmetrical.  There was no mention or 
evidence of muscle spasm.  The veteran stated that his back 
still hurt if he reached out wrong or bent over to pick 
something up.  The examiner concluded that it did appear that 
the veteran had some documented problem with his low back in 
the service, however, as he was able to satisfactorily 
perform several active jobs until his industrial injury in 
1989, it would seem most likely that his low back problem was 
mainly related to that accident.  However, the examiner 
stated that one does have to allow some possibility of a 
slight relationship to his service.  He also noted that a 
discrepancy which was probably almost an inch even before the 
ankle fusion would tend to unbalance a person and place some 
additional strain on the back.  On X-ray examination, L5/S1 
disc space appeared slightly diminished and there was no 
other abnormality identified.  

In December 2001, the RO granted service connection for the 
chronic low back syndrome first manifest during service.  The 
RO noted that this was for the demonstrated impairment due to 
that condition apart from that due to the intercurrent disc 
injury.

VCAA

The Board notes that during the pendency of this appeal, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and any 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002).  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002).

The VA has promulgated revised regulations to implement these 
changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

In this case, the veteran was informed generally of the 
provisions of the VCAA in a letter to him dated March 2001.  
The Board finds that he has been provided adequate notice as 
to the evidence needed to substantiate his claim for an 
increased evaluation.  The Board concludes the discussions in 
the December 2001 rating decision and May 2002 statement of 
the case (SOC) and letters sent to the appellant informed him 
of the information and evidence needed to substantiate his 
claim and complied with the VA's notification requirements.  
VA must also inform the veteran which evidence VA will seek 
to provide and which evidence the veteran is to provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
This was accomplished in the May 2002 SOC as well as, as to 
evidence the VA planned to obtain, the November 1994 and 
February 2001 remands by the Board.  The Board concludes that 
VA has complied with all notification requirements.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO has obtained the service medical records, 
and all current records of treatment identified by the 
veteran.  Examinations were provided the veteran in April 
1995, November 1997 and again in August 2001  and the veteran 
has been given the opportunity to provide evidence and 
testimony in a personal hearing, although he declined.  The 
veteran has not referenced any unobtained evidence that might 
substantiate his claim for an increased rating or that might 
be pertinent to the bases of the denial of the claim, and in 
a December 2002 letter his attorney stated that the veteran 
had nothing further to submit.  There is sufficient evidence 
to decide the claim.  The Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the appellant's claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required. 

Legal Criteria and Analysis

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2002) (Schedule), which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2002).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life including employment.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (2002).  When after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3  (2002).  The United States Court of Appeals 
for Veterans Claims has held that, at the time of an initial 
rating, separate, or staged, ratings can be assigned for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The service connected low back disorder is currently rated as 
10 percent disabling under Diagnostic Code 5295 for 
lumbosacral strain as the most closely analogous disability.  
See 38 C.F.R. § 4.20 (when an unlisted condition is 
encountered it will be permissible to rated under a closely 
related disease or injury).  A rating of 10 percent 
contemplates only characteristic pain on motion of the 
affected area.  The next higher, or 20 percent, rating 
contemplates lumbosacral strain with muscle spasm on extreme 
forward bending, or loss of lateral spine motion, unilateral, 
in standing position.  The next higher rating of 40 percent, 
the highest rating assignable under this code, contemplates 
severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5295 (2002).

The veteran may also be rated under Diagnostic Code 5292, 
limitation of motion of the lumbar spine.  A 10 percent 
rating contemplates slight limitation of motion.  A 20 
percent rating contemplates a moderate limitation of motion.  
A 40 percent rating, the highest assignable under this code, 
contemplates a severe limitation of motion of the lumbar 
spine.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5292 
(2002).  However, although he has some slight limitation of 
motion, the Board finds that because the veteran's primary 
complaint is one of chronic pain, he is most appropriately 
rated under Diagnostic Code 5295 which contemplates pain on 
motion.  A rating under both would be impermissible as 
pyramiding.  See 38 C.F.R. § 4.14 (evaluation of the same 
manifestations of disability under different diagnoses is to 
be avoided).  Moreover, as noted below, the VA examiner has 
attributed the greater part of his low back symptomatology to 
the nonservice-connected disc injury in 1989. 

The preponderance of the evidence is against the veteran's 
claim for an increased rating for his service-connected low 
back disorder.  No objective evidence of muscle spasms or 
unilateral loss of lateral motion was noted on the recent VA 
compensation examinations which would permit a higher 
evaluation under Diagnostic Code 5295.  The veteran has not 
shown any residuals of fractured vertebra, or ankylosis of 
the spine which would permit a higher evaluation under any of 
the diagnostic codes contemplating those criteria.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Codes 5285 through 5289.  

Although the veteran has some disc involvement, this is 
clearly attributable to an intercurrent cause and not 
service-connected.  The low back complaints and findings on 
private medical records in 1989 were attributed to the 
postservice back injury, and the VA examiner in 1997 
attributed the back findings to nonservice-connected 
postoperative lumbar laminectomy.  On examination in August 
2001 the examiner specifically considered the question of the 
extent of low back disability attributable to service or 
nonservice-connected causes.  He found that the veteran's low 
back problems were mainly related to the postservice 
industrial accident and that only slight current low back 
symptoms and findings were related to service.  This was in 
the nature of additional strain, not intervertebral disc 
injury.  Consequently, the Board concludes that rating the 
current service-connected low back syndrome under Diagnostic 
Code 5293, intervertebral disc syndrome, would be 
inappropriate.    

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements. The functional loss may be due to absence 
of part, or all, of the necessary bones, joint and muscles, 
or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part, 
which becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  On the November 1997 VA examination, the 
examiner noted that the veteran had no difficulty getting on 
and off the examination table and in and out of a chair.  He 
was able to dress and undress without difficulty.  His 
primary complaint was of pain, which he rated at 60 percent 
on a scale of 0 to 100.  In the August 2001 examination, he 
exhibited pain on motion, and stated that his back hurt if he 
reached out wrong or bent over to pick something up.  The 
complaints of pain made by the veteran are already 
contemplated in the 10 percent disability evaluation 
requiring characteristic pain on motion.  See DeLuca, supra.

The preponderance of the evidence at any time since his grant 
of service connection is against a higher evaluation for low 
back syndrome.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In reaching this decision, the Board has considered 
the complete history of the disability in question as well as 
the current clinical manifestations and the impact the 
disability may have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Because the evidence for and against a higher 
evaluation is not evenly balanced, the rule affording the 
veteran the benefit of the doubt is not for application.  
38 C.F.R. § 4.3.  

Additionally, the Board finds, as did the RO, that the 
evidence of record does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating standards.  38 C.F.R. § 
3.321(b)(1) (2002). The record contains no objective evidence 
indicating that the veteran's low back syndrome has markedly 
interfered with his earning capacity or employment status, or 
has necessitated frequent periods of hospitalization.  In the 
absence of evidence of such factors, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Given the fact that the 
service-connected low back syndrome does not preclude 
ambulation and appellant maintains self-employment as a 
courier, it could not be reasonably characterized as markedly 
interfering with industrial functioning.  There is no 
credible, competent evidence indicating a greater degree of 
functional loss attributable to the service-connected low 
back syndrome than that commensurate with the assigned 10 
percent rating.  The regular schedular standards, with the 10 
percent evaluation currently assigned, adequately compensate 
the veteran for any adverse industrial impact from his 
service-connected low back syndrome.





	(CONTINUED ON NEXT PAGE)





ORDER

An evaluation in excess of 10 percent for low back syndrome 
is denied.



		
HOLLY E. MOEHLMANN
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

